Citation Nr: 9925195	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  93-07 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of an injury to the right index finger, with 
myositis and myalgia (major).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The appellant had active military service from November 1977 
to November 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1992 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

In May 1997 the Board remanded the issue of entitlement to an 
increased rating for residuals of an injury to the right 
index finger, with myositis and myalgia (major) for further 
development.  The case has been returned to the Board for 
further appellate review.

The Board notes that the appellant has asserted that his 
service-connected residuals of a right index finger injury 
has interfered with his employment.  The Board must address 
all issues which are reasonably raised from a liberal reading 
of the documents or oral testimony submitted prior to the 
Board's decision.  See Floyd v. Brown, 9 Vet. App. 88, 95-96 
(1996).  

The issue of entitlement to an extraschedular rating has not 
been considered by the RO.  The question of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) is part of 
the same "matter" as a general claim for an increased 
rating.  The Court has held that the Board may consider the 
question of extraschedular entitlement in cases where the RO 
did not address that question.  Floyd, 9 Vet. App. at 96; see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); 
VAOPGCPREC 6-96; see also Floyd v. Brown, 9 Vet. App. 88 
(1995). 

Before determining in the first instance that there is no 
evidence warranting referral, the Board must consider 
whether, in accordance with VAOPGCPREC 16-92 and Bernard, the 
appellant would be prejudiced by the Board considering the 
issue in the first instance.  Floyd, 9 Vet. App. at 96; 
VAOPGCPREC 6-96.  

The central inquiry is whether the appellant has been given 
adequate notice of the need to submit evidence or argument on 
that question and to address the question at a hearing and, 
if not, whether the appellant will be prejudiced thereby.  
Bernard v. Brown 4. Vet. App. 384, 394 (1995).  

The RO's failure to address the issue of an extraschedular 
rating constitutes harmless error.  The appellant is not 
prejudiced by the Board's initial consideration of the issue 
of entitlement to an extraschedular rating because the 
appellant has raised the issue of an extraschedular rating 
and had the opportunity to submit evidence relating to that 
issue.  See VAOPGCPREC 6-96;  see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Therefore, the issue of referral for approval of an 
extraschedular rating for service-connected residuals of an 
injury to the right index finger, with myositis and myalgia 
(major) shall be addressed in this decision.  

The Board notes that the appellant initially submitted a 
claim in March 1992 specifically alleging service connection 
for an injury to his right index finger.  He specifically 
contended that he had a glass sliver in the finger.  In a VA 
Form 9 submitted in April 1993, the appellant again 
specifically discussed the injury to his right index finger.  
The appellant again specifically referred to his right index 
finger injury in July 1993.  

In a treatment note dated October 1994, the appellant 
reported injuring his right hand while in the service.  The 
appellant reported chronic pain in his right hand as well as 
his right index finger.  

In April 1995, the appellant reported that glass particles 
had become embedded in his right palm and index finger while 
working on active duty.  

In September 1995, the appellant submitted a statement 
requesting an evaluation for an increase in his service 
connected right hand injury.  The appellant reported 
experiencing numbness in his entire hand and up to his 
forearm.  

During the September 1997 VA examination, the appellant 
reported sustaining an injury to his right hand while in 
service.  He reported sustaining glass fragment lacerations 
to the tip of the right index finger, the dorsum of the right 
index finger proximal interphalangeal (PIP) joint, and the 
palmar radial aspect of his right hand.  

The Board notes that the RO has specifically considered the 
appellant's injury to his right index finger with myositis 
and myalgia of the right hand to include the right index 
finger, as he initially claimed.  However, the record 
indicates that the appellant has subsequently raised an 
inferred claim of service connection for an injury to the 
palmar radial aspect of his right hand.  As this specific 
issue has been neither procedurally developed nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant is currently receiving the maximum 
schedular rating for residuals of an injury to the right 
index finger, with myositis and myalgia (major).  

3.  Residuals of an injury to the right index finger, with 
myositis and myalgia (major) does not present an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  





CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of an injury to the right index finger, 
with myositis and myalgia (major) have not been met.  38 
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5225 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the appellant was seen in 
October 1979 for a history of a puncture wound to the palmar 
aspect of the right index finger two years prior apparently 
resulting from a fish fin.  At a subsequent appointment, an 
x-ray revealed a foreign body in his right index finger.  
Physical examination revealed a small, palpable mass in the 
right index finger.  There is no further documentation 
regarding the appellant's right index finger prior to 
service.  

In March 1992 the appellant submitted a claim of service 
connection for an injury to his right index finger.  In June 
1992, the RO granted service connection for residuals of an 
injury to the right index finger, assigning a noncompensable 
evaluation.  The appellant filed a timely notice of 
disagreement with this decision.  

Records from the VA Outpatient Clinic (VAOC) in El Paso, 
Texas show that x-rays were taken of the appellant's right 
index finger in March 1992.  The x-rays were interpreted as 
showing no evidence of a fracture or dislocation and no 
evidence of a foreign body in the soft tissue.  It was 
concluded that the x-ray examination of the right index 
finger was normal.  

In July 1992, the appellant was seen at the El Paso VAOC 
complaining of pain into his forearm when putting pressure on 
his right index finger.  Examination revealed a good right 
radial pulse, and, aside from scars, no palpable 
abnormalities in the right index finger were noted.  X-rays 
taken of the right index finger in October 1992 were again 
interpreted as normal.  

In November 1992, a physician from the VAOC in El Paso noted, 
in pertinent part, that the appellant complained of pain in 
his right finger whenever he would try to write or grasp 
things.  On examination, the appellant showed an area of 
constant tenderness over the palmar aspect of the distal 
phalanx of the right index finger.  The physician also 
concluded that x-rays of the right index finger were 
suggestive of a possible opacity.  A protective finger cot 
was recommended over surgical excision.  

The appellant underwent a VA examination in December 1993.  
Examination of the right index finger revealed that there was 
some pain and tenderness noted over the palmar aspect of the 
proximal and distal phalanx of the right index finger.  
Further examination revealed mild stiffness of the proximal 
interphalangeal (PIP) joint of the right index finger.  It 
was noted that there was no limitation of motion.  
Examination also revealed a well-healed scar on the dorsum of 
the right index finger.  

The right hand was found to have no limitation of motion.  
Grip strength was decreased by approximately 5 percent in the 
right hand.  It was noted that the appellant was right-
handed.  X-rays of the right index finger revealed no 
significant abnormalities.  The appellant was diagnosed with 
a status post penetrating injury to the right index finger, 
and recurrent myositis and myalgias involving the right hand 
and right index finger.  It was noted that the appellant 
reported that the pain in his right hand and index finger had 
worsened and continued to persist in spite of medications and 
treatment of the pain.  

In March 1994 the RO granted an increased evaluation for 
residuals of a right index finger injury, assigning a 
disability rating of 10 percent.  The appellant appealed this 
decision.  

In October 1994 the appellant was seen at the Audie L. Murphy 
Hospital with complaints of chronic pain in his right hand, 
particularly in his right index finger.  He also reported 
tingling and occasional numbness of the right index finger 
radiating into his wrist.  On examination, the right hand 
demonstrated normal sensation to light touch.  Full range of 
motion was found in the right hand.  There was generalized 
weakness found in the right hand.  Motor strength was found 
to be 4/5.  There was a positive Tinel sign in the right 
wrist.  The appellant was diagnosed with pain of unknown 
origin.  An electromyogram (EMG) study was scheduled.  

The appellant returned in April 1995 for electrodiagnostic 
studies.  The appellant reported sharp shooting pain when 
grasping objects with his right hand and an inability to 
write due to fatigue in the hand muscles.  Examination 
revealed no wasting or weakness in the right hand muscles.  
There was a palpable single nodule noted in the mid palm and 
palmar aspect of the right index finger.  In April 1995 nerve 
conduction studies were conducted and found to be normal.  A 
needle EMG examination was also found to be normal.  It was 
concluded that the appellant had had a normal 
electrodiagnostic study with no evidence of peripheral nerve 
lesion or root compromise in the right upper extremity.  

In September 1997 the appellant under went a VA orthopedic 
examination.  The appellant reported pain and paresthesias in 
his right hand since injuring it in service.  His current 
complaints included constant pain in the right hand, 
localized primarily to the right index finger and the thenar 
area of the hand volarly extending to the volar wrist region.  
He described the pain as a sharp, piercing, intermittent 
sensation.  He reported taking Motrin and Alleve to help him 
with his pain.  

Examination of the right hand revealed that the color and 
skin texture appeared to be within normal limits.  There was 
sweating in all digits and the bulk and tissue turgor of the 
fingers all appeared to be within normal limits.  

A small, healed scar was noted on the index finger, distal 
pulp pad volarly, and a small well-healed, non-tender, non-
adherent scar was noted over the radial aspect of the PIP 
joint dorsally.  There was a healed scar on the thenar crease 
in the right hand which was tender to palpation.  Range of 
motion was normal in the thumb, ring, and little fingers.  
Range of motion in the index finger revealed the distal 
interphalangeal joint to demonstrate 0 to 45 degrees active 
flexion and 0 to 60 degrees passive flexion.  The index 
finger PIP joint demonstrated 0 to 90 degrees active and 
passive flexion.  Range of motion in the index finger 
metacarpal phalangeal (MP) joint revealed 0 to 85 degrees 
active flexion and 0 to 90 degrees of passive flexion.  

The appellant complained of pain and some discomfort in the 
index finger upon attempts at both active and passive ranges 
of motion.  It was noted that the appellant was able to touch 
all finger tips to the palm.  The profundus and sublimis 
tendons appeared to be functioning in all digits.  His thenar 
and hypothenar musculatures were found to contain normal bulk 
and strength.  The appellant's first dorsal interosseous 
muscle was intact and functioned normally but was found to be 
tender.  During gripping and writing, the appellant was noted 
as not using his index finger.  X-rays of the right hand were 
interpreted as appearing grossly within normal limits.  A 
magnetic resonance imaging scan was scheduled but the 
appellant canceled it.  The appellant was diagnosed with 
moderate myofascial pain syndrome in the right major hand.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
appellant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The schedule of ratings for the musculoskeletal system 
provide that myositis will be rated on limitation of motion 
of affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5021.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.17, Plate III graphically illustrates the 
anatomy of bones of the hand.

Motion of the fingers should be described by appropriate 
references to the joints (See Plate III), whose movement is 
limited, with a statement as to how near the tips of the 
fingers can approximate the median transverse fold of the 
palm.  38 C.F.R. § 4.71 (1998).  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable.  (4) With the 
thumb, the carpometacarpal joint is to be regarded as 
comparable to the metacarpophalangeal joint of other digits.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (1998); see Hill v. 
Principi, 3 Vet. App. 540 (1992).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

The appellant's service-connected disability is currently 
receiving the maximum 10 percent rating under Diagnostic Code 
(DC) 5021.  The RO concluded that the appellant's complaints 
of pain were functionally equivalent to ankylosis.  As 10 
percent is the maximum evaluation available pursuant to DC 
5021, there is no basis upon which to assign an increased 
schedular evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5021 (1998);  see also Johnston v. Brown, 10 Vet. App. 80 
(1997).  



As the current disability evaluation of 10 percent 
contemplates maximum impairment, there exists no basis upon 
which to predicate assignment of a higher evaluation by 
reason of functional loss due to pain, limitation of motion, 
incoordination, atrophy, etc., under the criteria of 
38 C.F.R. §§ 4.40, 4.45, 4.59.

Nor can a separate rating be assigned under DC 5225.  DC 5225 
contemplates range of motion of the index finger.  DC 5021 
also contemplates limitation of motion.  Therefore, to assign 
separate ratings under DC's 5021 and 5225 would violate the 
rule against pyramiding, which prohibits the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses.  See 38 C.F.R. § 4.14 (1998).  

The Court has held that a separate, additional rating may be 
assigned if the appellant's disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998); Esteban v. Brown, 6 Vet. App. 259 (1998).

At the December 1993 VA examination it was noted that there 
was a well-healed scar on the dorsum of the right index 
finger.  

There is no medical documentation in the record that the 
appellant's scars on his right index finger were tender and 
painful, poorly nourished and repeatedly ulcerated, or 
resulted in limited function of the index finger.  At the 
September 1997 VA examination it was noted, in pertinent 
part, that there was a small healed scar on the distal pulp 
pad volarly of the right index finger, and a small, well-
healed and non-tender, non-adherent scar over the radial 
aspect of the PIP joint dorsally.  It was also noted that the 
appellant had a small healed scar on the distal pulp pad 
volarly of the right index finger, and a small, well-healed, 
non-tender, and non-adherent scar over the radial aspect of 
the PIP joint dorsally.  






There is no evidence from the record that the appellant's 
service-connected disability has resulted in damage to the 
nerves that would warrant a separate rating.  38 C.F.R. § 
4.124a (1998).  The appellant has reported shooting pain up 
his arm when he grasps thing with his right arm.  He has 
reported tingling and occasional numbness of the right index 
finger radiating into the wrist.  He has also alleged 
numbness of the entire hand and up the forearm.  

However, electrodiagnostic studies performed in April 1995 
pursuant to such complaints were negative.  Nerve conduction 
studies were found to be normal and a needle EMG study of the 
right upper extremity was also found to be normal.  It was 
concluded that there was no electrodiagnostic evidence of a 
peripheral nerve lesion or root compromise in the right upper 
extremity.  Thus, the evidence does not warrant a separate 
rating based on damage to the nerves.  38 C.F.R. § 4.124a 
(1998).  

The Board has also considered whether referral for approval 
of an extraschedular rating is warranted.  In exceptional 
cases where evaluations provided by the rating schedule are 
found to be inadequate, an extra-schedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b) (1998).  

In the case at hand, the appellant reported in April 1993 
that he was working as an automotive technician which 
required him to work constantly with his hands.  He reported 
activities such as grasping for wrenches, removing bolts and 
nuts, and constantly changing and replacing equipment.  The 
appellant reported that he endured constant pressure and 
sharp, pinching pain during such activities.  The appellant 
reported that his right index finger injury had hindered his 
work performance and that he was not working at his full 
capacity.  

In another statement dated in July 1993 the appellant 
reported that his injury prevented him from performing the 
duties assigned to him at work.  The appellant stated that 
there was a possibility that he might be dismissed from work 
because of the slowness of his performance resulting from his 
injury.  He reported that the injury definitely created an 
inability to maintain gainful employment.  In a statement 
dated from September 1995, the appellant reported that he had 
been given a "profile at work from lifting."  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (1998).  

The Board notes that the exceptional or unusual disability 
picture mentioned in the regulation would reasonably 
contemplate factors other than marked interference with 
employment or frequent periods of hospitalization.  Johnston 
v. Brown, 10 Vet. App. 80, 86 (1997).  However, such factors 
would be apparent from the record and necessarily relate to 
the service-connected disability.  See, for example, 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 and Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997).  

While the appellant stated in July 1993 that he might be 
dismissed from his job because of the limitations placed on 
his performance by his right finger injury, there is no 
indication in the record that he was ever actually dismissed 
from his employment as an auto technician.  The appellant 
reported in September 1995 that he was still working, albeit 
with some limitations.  

While the appellant reported that that his right index finger 
affected his ability to perform his work duties, the evidence 
of record does not establish that such limitations have 
established an exceptional or unusual disability picture 
resulting from an injury to his right index finger injury.  
The evidence does not show, and the appellant has not 
contended that the appellant has had to miss any work or be 
hospitalized for his right index finger.  

Thus, the record indicates that the appellant's right index 
finger injury does not present an exceptional or unusual 
disability picture that would render impractical the 
application of the regular schedular standards.  See for 
example Johnston, 10 Vet App. at 86-89.  

Additionally, the Board does not find any extraneous 
circumstances that could be considered exceptional or unusual 
such as were present in Fisher v. Principi, 4 Vet. App. 57, 
60 (1993), to warrant a different result in view of the 
appellant's reported work history and treatment for his 
service-connected right index finger injury.  Accordingly, 
the Board finds that referral for approval of an 
extraschedular rating is not warranted in this case.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

As the Board noted earlier, this case involves an appeal as 
to the initial rating of the veteran's right index finger 
with myositis and myalgia of the right hand, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 9.  In the case at hand, the Board finds that a staged 
rating is not appropriate.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board finds that a preponderance of the evidence is 
against the appellant's claim for an initial rating in excess 
of the 10 percent evaluation assigned for his service-
connected residuals of an injury to the right index finger, 
with myositis and myalgia (major).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of an injury to the right index finger, with 
myositis and myalgia (major) is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

